NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2499-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

WILMER M. REYES,

     Defendant-Appellant.
_______________________

                   Submitted August 2, 2022 – Decided August 9, 2022

                   Before Judges Geiger and Rose.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Camden County, Indictment Nos. 14-11-3597
                   and 16-06-1751.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Monique Moyse, Designated Counsel, on the
                   brief).

                   Grace C. MacAulay, Camden County Prosecutor,
                   attorney for respondent (Kevin J. Hein, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant Wilmer M. Reyes appeals from a Law Division order denying

his motion for post-conviction relief (PCR). On appeal, defendant challenges

trial counsel's effectiveness, claiming counsel failed to advise him about the

immigration consequences of his guilty pleas, and claims the court erred by

denying PCR without conducting an evidentiary hearing. We affirm.

      We take the following facts from the record.         In November 2014,

defendant was charged in Indictment No. 14-11-3597 with third-degree

possession of a controlled dangerous substance (CDS), N.J.S.A. 2C:35-10(a)(1),

and third-degree possession of CDS with intent to distribute, N.J.S.A. 2C:35-

5(a)(1) and 2C:35-5(b)(3).

      In May 2015, defendant pled guilty to third-degree possession of CDS in

exchange for a recommended two-year non-custodial term of probation and

dismissal of the other count. During the plea hearing, defendant acknowledged

that he understood the charges he faced and the terms of the plea agreement, had

enough time to discuss the case with counsel, was satisfied with the services of

counsel, reviewed the questions on the plea forms with counsel and understood

the questions, answered the questions truthfully, signed and initialed the plea

forms, and understood the rights he was waiving by pleading guilty. Defendant

further acknowledged he was born in the Dominican Republic and was not a


                                                                          A-2499-20
                                       2
United States citizen.    The court engaged in the following colloquy with

defendant regarding the immigration consequences of his guilty plea, with a

brief interjection by his counsel, Patrick E. Malloy:

            THE COURT:         Sir, do you understand that if you're
            not a citizen of the United States, the guilty plea may
            result in your removal from the United States or stop
            you from being legally able to enter or reenter the
            United States?

            DEFENDANT:         Yes.

            THE COURT:        You also understand that you have a
            right to seek individualized advice from an attorney
            about the effect your guilty plea will have on your
            immigration status; do you understand that, sir?

            DEFENDANT:          Yes.

            THE COURT:         Sir, have you discussed with an
            attorney the potential immigration consequences of this
            plea?

            DEFENDANT:         No.

            THE COURT:         You circled yes.

            MR. MALLOY: Judge, he discussed it with me.

            DEFENDANT:         Yeah.

            THE COURT:         Okay.

            MR. MALLOY: He –



                                                                       A-2499-20
                                        3
            THE COURT:          Sir, would you like the opportunity
            to do so, sir?

            DEFENDANT:          No.

            THE COURT:          You're sure, sir?

            DEFENDANT:          Yes.

            THE COURT:        Sir, having been advised of the
            possible immigration consequences and your right to
            seek individualized legal advice on you immigration
            consequences, do you still wish to plead guilty, sir?

            DEFENDANT:          Yes.

            THE COURT:         Okay. And sir, you understand that
            with this type of sentence, where it has a possible
            penalty of up to five years, you could be deported, sir;
            do you understand?

            DEFENDANT:          Yes.

      Defendant acknowledged that he was pleading guilty voluntarily, was not

under the influence of any medication, drugs, or alcohol, understood the charge

he was pleading guilty to, and provided a factual basis for illegally possessing

heroin. Defendant indicated he had no questions for his attorney or the court.

The judge accepted the guilty plea, finding it was entered knowingly and

voluntarily and was supported by an adequate factual basis.

      Defendant was sentenced on July 24, 2015. The judge found aggravating

factors three (risk of reoffending), six (prior criminal record), and nine (need for

                                                                              A-2499-20
                                         4
deterrence).   N.J.S.A. 2C:44-1(a)(3), (6), and (9).    The judge also found

mitigating factors six (defendant will compensate the victim), and ten

("defendant is particularly likely to respond affirmatively to probationary

treatment").   N.J.S.A. 2C:44-1(b)(6) and (10).    The judge found that the

mitigating factors outweighed the aggravating factors. Defendant was sentenced

in accordance with the plea agreement to a non-custodial two-year probationary

term and thirty hours of community service. The other charges were dismissed.

      On March 6, 2016, defendant was arrested in Camden for eluding and

other offenses. In June 2016, defendant was charged in Indictment No. 16-06-

1751 with: second-degree eluding, N.J.S.A. 2C:29-2(b); third-degree receiving

stolen property, N.J.S.A. 2C:20-7(a); fourth-degree resisting arrest, N.J.S.A.

2C:29-2(a)(2) second-degree unlawful possession of a weapon (handgun),

N.J.S.A. 2C:39-5(b); second-degree possession of a weapon for an unlawful

purpose, N.J.S.A. 2C:39-4(a); three counts of second-degree aggravated assault,

N.J.S.A. 2C:12-1(b)(1); three counts of third-degree aggravated assault,

N.J.S.A. 2C:12-1(b)(2); second-degree conspiracy to commit aggravated

assault, N.J.S.A. 2C:5-2 and 2C:12-1(b)(1); third-degree conspiracy to commit

aggravated assault, N.J.S.A. 2C:5-2 and 2C:12-1(b)(2); and third-degree




                                                                         A-2499-20
                                      5
receiving stolen property, N.J.S.A. 2C:20-7(a). Defendant was represented by

different counsel on the second indictment.

      The new charges resulted in a violation of probation (VOP) charge.

Defendant did not contest the VOP.

      In September 2016, defendant pled guilty to second degree eluding in

exchange for a concurrent eight-year prison term, with no objection by the State

to intensive supervised parole, and dismissal of the remaining counts. During

the plea hearing, defendant testified that he understood English and had

completed high school. When asked if he was a citizen of the United States,

defendant answered: "Yes." Defendant acknowledged that he understood the

charges, had a sufficient opportunity to discuss the charges and the proposed

plea agreement with counsel, and was fully satisfied with counsel's advice and

services.   He further acknowledged that he reviewed the plea forms with

counsel, read and understood the information on the plea forms, and answered

all the questions on the forms truthfully, understood the rights he was waiving

by pleading guilty, and was pleading guilty voluntarily.        Defendant also

acknowledged that his guilty plea was a per se violation of his probation.

Defendant then gave a factual basis for his plea and acknowledged that he was

pleading guilty because he was guilty. The judge accepted the guilty plea,


                                                                          A-2499-20
                                       6
finding the plea was "entered knowingly and voluntarily, and that there [was] an

adequate factual basis for the plea."

      Defendant was sentenced on October 21, 2016.              The judge found

aggravating factors three, six, and nine, no mitigating factors, and that the

aggravating factors outweighed the non-existent mitigating factors. The judge

sentenced defendant to an eight-year term and dismissed the remaining counts

in accordance with the terms of the plea agreement.

      On the VOP, the judge found the guilty plea to eluding was a per se VOP.

The judge found aggravating factors three, six, and nine, determined that

mitigating factors six and ten no longer applied, and found the aggravating

factors outweighed the mitigating factors. The judge terminated defendant's

probation and resentenced him to a concurrent three-year term.

      Defendant did not file a direct appeal from his conviction or sentence on

either indictment. Nor did he file a motion to withdraw either of his guilty pleas.

      On October 20, 2020, defendant filed a timely motion for PCR based on

ineffective assistance of counsel. Defendant submitted a certification in support

of the motion, which stated that at the time of the plea on the first indictment,

trial counsel Patrick Malloy

            reviewed the entire plea agreement form with me and
            wrote or circled my answers. When I was before [the

                                                                             A-2499-20
                                        7
            trial judge], the [c]ourt asked me, "Sir, have you
            discussed with an attorney, the potential immigration
            consequences of this plea?" I responded "no." The
            [c]ourt said, "You circled Yes." Mr. Malloy responded
            to the [c]ourt[,] "Judge, he discussed it with me." I
            responded "Yeah."

      Defendant represented that he "was not advised by Mr. Malloy at any time

during or prior to the [p]lea [h]earing of specific immigration consequences

which would result from my guilty plea." Defendant further represented that

when he appeared for sentencing on the first indictment, neither his

"immigration status nor the possible immigration consequences of [his]

[s]entence, were addressed by either the [c]ourt or [his] attorney."

      Defendant acknowledged that during the plea hearing on the second

indictment, he responded affirmatively when asked by the same trial judge if he

was a citizen of the United States.          Defendant alleges he "obviously

misunderstood the question and answered 'Yes' by mistake. What added to the

confusion was my knowledge that when I pled guilty previously before the same

[j]udge, he questioned me about my immigration status and he knew I was not a

citizen."   Defendant noted that neither his immigration status nor the

consequences of his plea were discussed during the sentencing hearing .

      Defendant challenged his plea, conviction, and sentence on that basis. He

noted the ICE detainer pending against him since March 2016.

                                                                          A-2499-20
                                        8
      A different judge heard oral argument on the PCR motion on February 8,

2021, and rejected defendant's claim of ineffective assistance of counsel. In his

comprehensive oral decision, Judge Mark K. Chase recounted the procedural

history, defendant's answers to questions on the plea forms regarding his

immigration status and consequences, and pertinent testimony during the plea

hearings.

      After reviewing the applicable case law, Judge Chase found that during

the first plea hearing, defendant was advised and acknowledged that his plea

could have deportation consequences, and that he could have more time to speak

with an immigration attorney, but he expressed his desire to nonetheless proceed

with his guilty plea.

      Judge Chase recounted defendant's answers to questions 17A, 17B, 17C,

17D, and 17F of the plea forms as to the first indictment.

                   First, question 17A of the plea form pertaining to
            defendant's CDS conviction asked defendant if he was
            a United States citizen. "No" is circled in response.
            Question 17B asked, "Do you understand that if you are
            not a citizen of the United States, this guilty plea may
            result in your removal from the United States and/or
            stop you from being able to legally enter or re-enter the
            United States?" The "Yes" response is circled.

                 Question 17C asked, "Do you understand that
            you have the right to seek individualized advice about
            the affect your guilty plea will have on your

                                                                           A-2499-20
                                       9
           immigration status?" The "Yes" response was circled.
           Finally, question 17D says, "Have you discussed with
           an attorney the potential immigration consequences of
           your plea?" The "Yes" response is circled.

                 The plea form . . . directed that if . . . if the answer
           is yes, to proceed to question 17F. 17F asked, "Have
           you been advised of the possible immigration
           consequences and of your right to seek individualized
           legal advice on your immigration consequences? Do
           you still wish to plead guilty?" "Yes" is circled in
           response.

     Judge Chase then discussed defendant's related testimony.

                 The record reflects during defendant's plea
           hearing on his CDS conviction Judge Polansky asked
           the defendant if he went over the plea form with his
           counsel, he understood each question, he gave counsel
           truthful answers, if counsel wrote answers as the
           defendant provided them, and if he reviewed the
           answers after they were written. To each question,
           defendant answered in the affirmative. Defendant
           additionally answered in the affirmative that he signed
           and initialized the forms certifying they contain truthful
           answers. This line of questioning also pertains to
           question 17, which pertains to immigration
           consequences and defendant's right to seek individual
           immigration advice.

     After reciting defendant's testimony regarding immigration consequences,

Judge Chase explained:

                 In addition to the conversations that may have
           taken place off the record with Mr. Malloy, defendant
           is questioned by Judge Polansky more than once
           whether he would like to seek independent legal advice

                                                                            A-2499-20
                                       10
             regarding the immigration consequences of his plea and
             whether he still wishes to plead guilty. Nothing in this
             record reflects that counsel's performance was
             substandard, that Mr. Malloy has a lack of [knowledge
             of] Federal immigration law, and that the counsel -- or
             that Mr. Malloy was seriously hindered in his
             representation of defendant.

                    The Padilla1 court holds that counsel must inform
             . . . the court whether the plea carries a risk of
             deportation. Based on the plea transcript, Mr. Malloy
             did, in fact, go through the plea form with defendant
             where he would have had the opportunity to inform his
             client that his plea carries a risk of deportation.

       Judge Chase then addressed the second indictment:

                    As to defendant's eluding conviction, the record
             demonstrates that defendant maintained he was a U.S.
             citizen in the plea form when yes was circled in
             response to question 17A, which asked the defendant if
             he was a citizen of the United States.

                   Furthermore, the defendant answered N/A, not
             applicable, in response to question 17D, which asked
             the defendant if he had discussed the immigration
             consequences of his plea. As the plea colloquy
             demonstrates in response to Judge Polansky's question
             of whether defendant was a United States citizen,
             defendant replied, "Yes." This was consistent with the
             plea form on his eluding conviction where question 17
             asked if defendant was a United States citizen, and
             "Yes" was circled.

                   The defendant also acknowledged in response to
             the judge's question that he read and understood all the

1
    Padilla v. Kentucky, 559 U.S. 356 (2010).
                                                                        A-2499-20
                                       11
           questions and information in the plea form. He
           answered them truthfully, that if the judge asked the
           same questions again, his answers would be the same.
           Indeed, defendant gave the same response when Judge
           Polansky asked if he was a citizen and defendant
           replied "Yes."      While defendant now claims he
           answered the question in error, his mistake cannot be
           attributed to his counsel to establish deficiency.

     Judge Chase distinguished the facts in State v. Nuñez-Valdéz, 200 N.J.

129 (2009) and Padilla.

           Unlike in Nuñez-Valdéz, defendant here was not given
           assurances, nor does he contend that counsel materially
           misinformed him about the immigration consequences
           of his plea. And unlike in Padilla, defendant was not
           told to not worry about the immigration consequences.

                 ....

                  It is also important to note Judge Polansky
           advised defendant that he had the right to seek
           independent legal advice regarding his immigration
           status; to which, defendant declined.

     Considering these facts, Judge Chase reasoned:

                 In this matter, not only did defendant Reyes'
           attorney performance not fall below the professional
           norm, he did not give defendant Reyes false, misleading
           -- misinformed or inadequate advice, but the second
           prong in either matter has not been met that he was
           prejudiced.

                  Accordingly, this Court finds defendant has not
           satisfied that first prong for . . . ineffective assistance
           of counsel. Even if, as I was just saying, there was

                                                                         A-2499-20
                                      12
            ineffective assistance of counsel, . . . defendant has not
            demonstrated that the outcome of the proceeding may
            have been different.

                  In regards to that, we do have to ask if there is a
            reasonable probability that but for counsel's
            unprofessional errors -- which I found here were
            professional -- the results of the proceedings would
            have been different. This second prong requires
            demonstrating that defendant was actually prejudiced
            by counsel's alleged deficient performance. This
            requires a demonstration or reasonable probability that
            but for counsel’s unprofessional errors, the results of
            the proceedings would have been different. Only the
            complete denial of one[']s rights to counsel justifies the
            reviewing court to presume defendant was prejudiced.

      For these reasons, Judge Chase found defendant did not show trial

counsel's performance was deficient or that defendant was prejudiced. As to the

prejudice prong, the judge further reasoned that

            the plea form and the plea hearing colloquy
            demonstrates, defendant was told that he could be
            deported as a result of his guilty plea, and that he would
            seek individualized advice from the attorney regarding
            immigration consequences. He acknowledged that and
            indicated he understood that; and he also indicated that
            he did not want to do that, but he wanted to go forward
            with the plea.

      The judge also noted that on the second indictment, the plea agreement

avoided potential consecutive sentences and serious aggravated assault and

Graves Act, N.J.S.A. 2C:43-6, charges were dismissed. Additionally,


                                                                         A-2499-20
                                       13
            [defendant] was presented with an opportunity to not
            accept the plea, to seek legal advice from an
            immigration attorney, and he could have asked the
            court to do so. However, he chose to knowingly and
            voluntarily enter his plea agreement rather than proceed
            to trial.

                   His decision to proceed with the plea is not the
            product of substandard performance of his attorney. He
            has not shown, but for the substandard performance of
            the attorney, the outcome of the case may have been
            different. As such, defendant has . . . failed to
            demonstrate that but for counsel's alleged error, there
            was a reasonable probability that he would not have
            pleaded guilty and would have insisted on proceeding
            to trial on the charges under the full indictment.

                  ....

                  And in regards to the second case, defendant lied
            under oath and stated he was a citizen. He should not
            be able to benefit from these misdeeds now that he's
            been caught and placed in an ICE facility.

      The judge concluded that defendant had not established a prima facie case

of ineffective assistance of counsel and was not entitled to an evidentiary

hearing. Accordingly, his PCR application was denied as to both indictments.

      This appeal followed. Defendant argues he was entitled to an evidentiary

hearing on his claim that trial counsel rendered ineffective assistance of counsel

by failing to inform him adequately of the deportation consequences of his pleas .




                                                                            A-2499-20
                                       14
      We disagree and affirm substantially for the reasons expressed by Judge

Chase in his comprehensive oral decision. We add the following comments.

      "[W]here the [PCR] court does not hold an evidentiary hearing, we may

exercise de novo review over the factual inferences the trial court has drawn

from the documentary record." State v. O'Donnell, 435 N.J. Super. 351, 373

(App. Div. 2014). We review a PCR court's legal conclusions de novo. State v.

Nash, 212 N.J. 518, 541 (2013).

      When considering ineffective assistance of counsel claims, "[j]udicial

scrutiny of counsel's performance must be highly deferential," and courts "must

indulge a strong presumption" that counsel's performance was reasonable.

Strickland v. Washington, 466 U.S. 668, 689 (1984).          To succeed on an

ineffective assistance of counsel claim, a defendant first must establish

"counsel's representation fell below an objective standard of reasonableness"

and, second, "there is a reasonable probability that, but for counsel's

unprofessional errors, the result of the proceeding would have been different."

Id. at 687-88, 694; accord State v. Fritz, 105 N.J. 42, 58 (1987) (adopting the

Strickland two-pronged standard). "A reasonable probability is a probability

sufficient to undermine confidence in the outcome." State v. Pierre, 223 N.J.

560, 583 (2015) (quoting Strickland, 466 U.S. at 694; Fritz, 105 N.J. at 52).


                                                                          A-2499-20
                                      15
      Both the United States Supreme Court and the New Jersey Supreme Court

have extended the Strickland/Fritz test to challenges of guilty pleas based on

ineffective assistance of counsel.   Lafler v. Cooper, 566 U.S. 156, 162-63

(2012); Missouri v. Frye, 566 U.S. 134, 140 (2012); State v. DiFrisco, 137 N.J.

434, 456-57 (1994). Defendant must demonstrate with "reasonable probability"

that the result would have been different had he received proper advice from his

attorney. Lafler, 566 U.S. at 163 (quoting Strickland, 466 U.S. at 694). Thus,

in a conviction based on a guilty plea, defendant must show "a reasonable

probability that, but for counsel's errors, [defendant] would not have pleaded

guilty and would have insisted on going to trial," Hill v. Lockhart, 474 U.S. 52,

59 (1985) (footnote omitted), and doing so "would have been rational under the

circumstances," Padilla, 559 U.S. at 372. See also Nuñez-Valdéz, 200 N.J. at

139 (adopting the same test for ineffective assistance of counsel claims).

      A defendant is not automatically entitled to an evidentiary hearing by

simply raising a PCR claim. State v. Cummings, 321 N.J. Super. 154, 170 (App.

Div. 1999) (citing State v. Preciose, 129 N.J. 451, 462 (1992)). An evidentiary

hearing is required only when: a defendant establishes a prima facie case in

support of PCR; the court determines there are disputed issues of material fact

that cannot be resolved by review of the existing record; and the court


                                                                             A-2499-20
                                      16
determines that an evidentiary hearing is required to resolve the claims asserted.

State v. Porter, 216 N.J. 343, 354 (2013) (citing R. 3:22-10(b)). To establish a

prima facie case of ineffective assistance of counsel, a defendant must present

legally competent evidence rather than mere "bald assertions." Cummings, 321

N.J. Super. at 170. We review a trial court's decision to deny a defendant's

request for an evidentiary hearing under an abuse of discretion standard. State

v. Russo, 333 N.J. Super. 119, 140 (App. Div. 2000).

      "It is now well-settled that a defense attorney 'must tell a client when

removal is mandatory – when consequences are certain' in order to provide

effective assistance of counsel." State v. L.G.-M., 462 N.J. Super. 357, 365

(App. Div. 2020) (quoting State v. Gaitan, 209 N.J. 339, 380 (2012)).

"Accordingly, 'when counsel provides false or affirmatively misleading advice

about the deportation consequences of a guilty plea, and the defendant

demonstrates that he would not have pled guilty if he had been provided with

accurate information, an ineffective assistance of counsel claim has been

established.'" Ibid. (quoting Gaitan, 209 N.J. at 351).

      "Conversely, where 'the law is not succinct and straightforward . . ., a

criminal defense attorney need do no more than advise a noncitizen client that

pending criminal charges may carry a risk of adverse immigration


                                                                            A-2499-20
                                       17
consequences.'" Ibid. (quoting Padilla, 559 U.S. at 369); see also Gaitan, 209

N.J. at 381 (holding that where deportation is not mandatory, "counsel must

highlight for noncitizen clients that entering a guilty plea will place them at risk

of removal"). "Failure by counsel to adhere to these requirements constitutes

deficient representation, satisfying the first prong of the Strickland/Fritz

standard." L.G.-M., 462 N.J. Super. at 365; see also Padilla, 559 U.S. at 369;

Gaitan, 209 N.J. at 380 (same).

      Governed by these standards, we agree with Judge Chase that defendant

failed to satisfy either prong under the Strickland/Fritz test and was unable to

demonstrate a reasonable likelihood his PCR claims would ultimately succeed

on the merits. We reach this conclusion for several reasons. Trial counsel did

not affirmatively misrepresent the immigration consequences of the guilty pleas.

The plea forms and plea hearing testimony belie defendant's claims. Trial

counsel successfully negotiated a favorable plea agreement that resulted in the

dismissal of numerous serious charges and avoided consecutive prison terms.

The evidence against defendant on both indictments and the VOP was strong.

Defendant has not proffered any viable defense to the charges he faced. More

fundamentally, defendant has not demonstrated there was a reasonable




                                                                              A-2499-20
                                        18
probability that but for counsels' alleged errors, he would not have ple aded

guilty and insisted on going to trial, and that doing so would have been rational.

      In sum, defendant did not satisfy either prong of the Strickland/Fritz test.

PCR was properly denied without conducting an evidentiary hearing.

      Affirmed.




                                                                            A-2499-20
                                       19